Citation Nr: 1818709	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of penile injury, diagnosed as Peyronie's disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1984 and July 1984 to September 1997.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned an initial noncompensable rating, effective from April 2012. Service connection is in effect for Peyronie's disease; however, in light of medical evidence reflecting that the service-connected disorder had its onset following trauma to the penile area during service, and in consideration of the Veteran's request, the Board has recharacterized the issue as entitlement to an initial compensable rating for residuals of penile injury, diagnosed as Peyronie's disease, as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 


FINDING OF FACT

The evidence does not indicate loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of penile injury, diagnosed as Peyronie's disease, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects     of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield,    21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected penile injury residuals are currently assigned        an initial noncompensable (zero percent) rating, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective from April 26, 2012.  Diagnostic Code 7522 provides a 20 percent for deformity of the penis with loss of erectile power. The injury residuals have been diagnosed as Peyronie's disease. Peyronie's disease is an "induration of the corpora cavernosa of the penis, producing ... penile curvature." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 541 (32d ed. 2012). 

On appeal, the Veteran described his penile injury, stating it was initially referred to in treatment records as a thrombosis issue and later Peyronie's disease; that he has used Vitamin E to treat the groin pain; and that he has learned to manage the pain by limiting intercourse to two or three times per week. See VA Form 9; October 2012 and September 2016 statements in support; March 2013 Notice of Disagreement,     and May 2016 Board hearing. Additionally, the Veteran stated he has not received medical treatment and does not take medication for the condition.

In a December 2012 VA examination, the Veteran reported he initially noticed   pain during intercourse in the late 1970's around the time he struck the area during recruitment training and used Vitamin E for the pain. The physical examination revealed penis deformity with a thickened plaque at the left base. Further, the examination report indicated no evidence of erectile dysfunction, functional impact, or other pertinent findings, complications, conditions, signs or symptoms, or impact on ability to work. Based on physical examination and review of the claims file, the examiner diagnosed penis deformity (i.e., Peyronie's).

In an April 2016 VA examination, the Veteran reported having had the condition since active duty and that it becomes painful to have intercourse more often         than four times a week, so he limits it to twice per week. The medical history   noted the erect penis had a curve in it.  The physical examination revealed          penis deformity, such as Peyronie's disease, and a palpable plaque on the penis, peripherally. Further, the examination report indicated no objective evidence         of erectile dysfunction, functional impact, or other pertinent physical findings, complications, conditions, signs, symptoms or scars, or impact on ability to      work. Based on physical examination and review of the claims file, the examiner diagnosed Peyronie's disease.

Upon review of the evidence, the Board finds that the criteria for an initial compensable rating have not been met at any point during the appellate process.    As noted above, while the VA examinations in December 2012 and April 2016 revealed penis deformity with plaque at the base, there is no evidence of erectile dysfunction. The Veteran reported on examination that he does not have erectile dysfunction. Further, the Veteran stated on examination and at his Board hearing that he manages the pain by limiting intercourse to not more than twice per week. Thus, the preponderance of medical and lay evidence indicates penis deformity    but does not indicate loss of erectile power. As such, an initial compensable     rating based on penis deformity with loss of erectile power is not warranted. 
See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the probative evidence is against the claim, that doctrine does not apply. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Entitlement to an initial compensable rating for residuals of penile injury, diagnosed as Peyronie's disease, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


